      Case 2:20-cv-06728-PSG-JDE Document 17 Filed 07/21/21 Page 1 of 1 Page ID #:487




  1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11     ARIES SHAW,                           ~ No. 2:20-cv-06728-PSG(JDE)
12                       Plaintiff,            ORDER ACCEPTING REPORT
13                  v.                         AND RECOMMENDATION OF
14 COMMISSIONER OF SOCIAL                      UNITED STATES MAGISTRATE
                                               JUDGE
15 SECURITY,
16                       Defendant.
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19 including the Report and Recommendation of the assigned United States
20 Magistrate Judge. No party filed timely objections to the report. The Court
21     accepts the findings and recommendation of the Magistrate Judge.
22           IT IS THEREFORE ORDERED that Judgment be entered dismissing
23 this matter without prejudice.
24
25 Dated:       ~~otil ~~'~

26
                                                 PHILIP S. GUTIERREZ
27                                               Chief United States District Judge
28
